 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             Case No. 5:12-cv-01966-TJH(DTBx)
11                                         Consolidated with Case No.
              Plaintiff,                   ED CV 12-02191-TJH (DTBx)
12
         v.                                ORDER OF DISMISSAL WITH
13                                         PREJUDICE [JS-6]
14   CITY OF SAN JACINTO, CALIFORNIA,

15           Defendant.
     RAJEEYAH BILAL-VARNEY, et al.,
16
              Plaintiffs,
17
         v.                                ED CV 12-02191-TJH (DTBx)
18
     CITY OF SAN JACINTO, CALIFORNIA,
19
              Defendant.
20
21
22
23
24
25
26
27
28
                                                    5:12-cv-01966-TJH(DTBx) ORDER
 1                    ORDER OF DISMISSAL WITH PREJUDICE
 2
           This is a matter involving allegations of pattern or practice discrimination on
 3
 4   the basis of disability in violation of the Fair Housing Act, as amended, 42 U.S.C.
 5   §§ 3601, et seq. (the FHA), and Title II of the Americans with Disabilities Act, 42
 6
     U.S.C. §§ 12131, et seq. (the ADA) against the City of San Jacinto, California.
 7
 8   Plaintiff United States initiated the action on November 9, 2012 (Dkt. 1), and
 9   private plaintiffs, Rajeeyah Bilal-Varney, et al., filed a separate complaint alleging
10
     similar claims on December 12, 2012. The Court entered an order consolidating the
11
12   two actions for all purposes except trial on February 26, 2012. (Dkt. 14).
13         On June 16, 2014, the Court entered an Amended Consent Decree with a
14
     five-year term in the matter requiring Defendant City of San Jacinto to comply with
15
16   its provisions. (Dkt. 39). The Decree expired on its terms on June 16, 2019. Id. at
17   ¶ 45. For that reason, and because the parties agreed in their Stipulation of
18
     Dismissal that Defendant City of San Jacinto achieved and sustained full
19
20   compliance with the Decree during its term (Dkt. 62), the Court hereby dismisses
21   this action with prejudice.
22
     Dated: June 18 , 2019
23
24                                           ________________________
                                             TERRY J. HATTER, JR.
25
                                             UNITED STATES DISTRICT JUDGE
26
27
28
                                                                      5:12-cv-01966-TJH(DTBx)
                                              -1-                                      ORDER
 1   Presented by:
 2
     UNITED STATES DEPARTMENT OF JUSTICE
 3
 4
         /s/ Nancy F. Langworthy
 5      SAMEENA SHINA MAJEED
        JON M. SEWARD
 6      NANCY F. LANGWORTHY
        ANDREA K. STEINACKER
 7      Attorneys
        Housing and Civil Enforcement Section
 8      Civil Rights Division
        U. S. Department of Justice
 9      950 Pennsylvania Avenue, N.W.
        Washington, D.C. 20530
10      Phone: (202) 616-8925
        Fax: (202) 514-1116
11      Nancy.Langworthy@usdoj.gov
        Attorneys for Plaintiff United States of America
12
13   BRANCART & BRANCART
14
15      /s/ Christopher Brancart
        CHRISTOPHER BRANCART
16      ELIZABETH BRANCART
        Brancart & Brancart
17      P.O. Box 686
        Pescadero, CA 94060
18      Phone: (650) 879-0141
        cbrancart@brancart.com
19      Attorneys for Plaintiffs Rajeeyah Bilal-Varney, et al.
20
21   BEST BEST & KRIEGER LLP
22
23      /s/ Richard T. Egger
        RICHARD T. EGGER
24      Best Best & Krieger
        2855 E. Guasti Road, Suite 400
25      Ontario, CA 91761
        Phone: (909) 483-6644
26      Richard.Egger@bbklaw.com
        Attorney for Defendant San Jacinto, California
27
28
                                                                 5:12-cv-01966-TJH(DTBx)
                                            -2-                                   ORDER
